DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December, 2020 is being considered by the examiner.

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 17 December, 2020. The amendments have been entered, and accordingly, claims 1-14 remain pending, wherein claims 13-14 are new.
Applicant amended claims 2 and 8 to overcome the rejections made under 35 U.S.C. 112(b). Therefore, the Examiner withdraws these rejections, in view of Applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK (US 9,429,373 B2 – published 30 August, 2016).
As to claim 1, PARK discloses a heat exchanger (abstract, line 1; 100), comprising:
a plurality of first members (120);
a plurality of second members(130 – which extend the flow path between the adjacently disposed first members, 120) located between adjacent first members of the plurality of first members(figure 1), wherein
the plurality of first members each comprise
a plurality of openings (col.3, lines 22-24 – openings of the tube ends which are connected to second members, 130), and
a first flow path connected to the plurality of openings (col.3, lines 22-24, 28-30, and 61-62 – flow path internal to the first members, 120, which allow entry and discharge to the first members, 120, via the second members, 130),
the plurality of second members each comprise
a second flow path connected to the openings of the adjacent first members (col.3, lines 22-24 and col.4, lines 7-9 – second members, 130, allow entry and discharge to/from the first members, 120), and
the plurality of openings and the first flow path of the first members, and the second flow path of the second flow members define a flow path for a first fluid (col.3, lines 61-62 and col.4, lines 6-9), and a region between the adjacent first members defines a flow path for a second fluid (col.3, lines 28-30 – wherein the regions such as the exterior surface of the first members, 120, are in contact with a second fluid); and
a third member extending toward the region on the first member (110 – perpendicular section which extends vertically between adjacent first members; figure 1-2),
the third member connecting one of the plurality of first members with another one of the plurality of first members (110 – perpendicular section which extends vertically between adjacent first members; figure 1-2).

As to claim 2, PARK discloses wherein the third member is connected to the one of the plurality of first members and the other one of the plurality of first members which are transverse to the third member (110 – perpendicular section which extends vertically between adjacent first members; figure 1-2).

As to claim 3, PARK discloses comprising a plurality of third members (see figures 1 and 2), wherein the plurality of third members are located at intervals (col.3, lines 30-33).

As to claim 6, PARK discloses further comprising a fourth member (113) extending from the third member toward the region(see figure 2; col.3, lines 39-48).

As to claim 7, PARK discloses a plurality of fourth members (figure 2; col.3, line 39), wherein the plurality of fourth members are located at intervals (col.3, lines 30-33 and 53-54; col.4, lines 21-23).

As to claim 8, PARK disclose wherein the fourth member is connected to the third member which is transverse to the fourth member (figure 2; col.3, lines 44-45).

As to claim 9, PARK discloses wherein the fourth member is in contact with corresponding one of the plurality of second members (col.3, lines 39-43 – such that the fourth member is intended to be along the exterior surface of the first member, such that the fourth member would be intended to be along the first member up until the point of which the first member is joined to the second member).

As to claim 11, PARK discloses wherein at least one of the first members (120) comprise a plurality of protrusions (110/113) on a surface thereof in contact with the region (see figures 1-2).

As to claim 13, PARK discloses wherein the fourth member connects the third member to one of the plurality of second member (col.3, lines 39-43 – such that the fourth member is intended to be along the exterior surface of the first member, such that the fourth member would be intended to be along the first member up until the point of which the first member is joined to the second member, and wherein the fourth member is connected to the third member so as to connect the third member with one of the plurality of second member).

As to claim 14, PARK discloses further comprising a fourth member (113), and wherein the fourth member connects one of the plurality of third members with an other one of the plurality of third members (col.3, lines 44-46 and 50-53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 9,429,373 B2 – published 30 August, 2016), in view of OLSSON (WO 2008/020806).
As to claim 4, PARK only discloses that the third members should be disposed at predetermined distances from one another (col.3, lines 30-33), but does not disclose wherein widths at an inlet and an outlet of the flow path for the second fluid between adjacent third members of the plurality of third members are different from one another.
However, OLSSON is within the field of endeavor (abstract, line 1; 4) of heat exchangers. OLSSON teaches projections (31-37) which extend to an exterior of the heat exchanger (figure 2-3). OLSSON teaches numerous embodiments of these projections, such as ones which provide widths at an inlet and outlet of the flow path moving past the projections to be different from one another (figure 4g). OLSSON teaches that such a disposal of the projections can create advantageous flow paths to create parallel longitudinal vortices (pg. 5-6). With the creation of the vortices, increased heat transfer can be achieved while keeping the pressure drop low (par. 6). Further this configuration, the stability and strength of the panels, which are supplied the projections, may be increased (par. 6). For these reasons, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify PARK with the teachings of OLSSON to provide the third members disposed with widths at the inlet and outlet of the plurality of third members to be different from one another for at least reasons related to increased heat transfer, maintained low pressure drop, and increased strength and stability.

As to claim 5, PARK, as modified by OLSSON, taught that the third members could be disposed to have inlet widths between third members and outlet widths between third members being different from one another. More so, PARK, as modified by OLSSON, discloses wherein the are a plurality of flow paths A for the second fluid between the adjacent third members (col.3, lines 28-30 – wherein the regions such as the exterior surface of the first members, 120, are in contact with a second fluid).
It is, therefore, believed that the combinations of PARK, as modified by OLSSON, teach wherein adjacent flow paths A have different relationships from each other in width at the inlet and the outlet of the flow path for the second fluid, at least in view of the disclosure of PARK and the teachings previously provided to modify PARK by OLSSON. As it was previously provided, with regards to the width at the inlet and outlets of the third members being different, the creation of the vortices, due to the disposal of the third members, increases heat transfer while keeping the pressure drop low (par. 6). Further this configuration, the stability and strength of the panels, which are supplied the projections, may be increased (par. 6). For these reasons, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify PARK with the teachings of OLSSON to provide the third members disposed with widths at the inlet and outlet of the plurality of third members to be different from one another, so as to provide different flow paths A, for at least reasons related to increased heat transfer, maintained low pressure drop, and increased strength and stability. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 9,429,373 B2 – published 30 August, 2016), in view of PACHAIYAPPAN (see NPL: “Processing Techniques of a Silicon Carbide Heat Exchanger and its Capable Properties - A Review” - PACHAIYAPPAN (August 2015))
As to claim 10, PARK does not provide wherein the heat exchanger is made of silicone carbide.
However, Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., PACHAIYAPPAN discloses in the abstract that silicone carbide is known to be fabricated as a heat exchanger for high temperature applications that are capable of withstanding temperatures of 1425°C, in addition to being corrosion and chemical erosion resistant. Based on this, depending upon the application of the heat exchanger and working fluids utilized, it could be advantageous to change materials of the heat exchanger from metals known within the art to that of silicon carbide based on these advantageous mechanical properties). This determination by the courts was denoted within the selection of a plastic material for the construction of a mechanical assembly resembling a common lipstick container except that the cosmetic body of sticklike form has a follower embedded in the lower end and is moved by turning a known attachment to the threaded stem disposed axially of and inside the cosmetic stick.  It was argued by the Appellant that, applicant has had to select [plastic] for his particular purpose, even though it was cited by the Examiner that Anderson (US 2,506,984) showed a similar container molded from plastic.  The courts held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious”. Therefore, with regards to the present application, it would have been obvious for one having selected silicon carbide material, as one having ordinary skill within the heat exchanger art knows to select the material based on application of the heat exchanger of which might be subjected to high temperatures that exceed those of metals, or subjected to working fluids that could cause corrosion of metallic heat exchangers or chemical erosion thereof.  For this, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have found it entirely obvious to provide that the first through fourth members of the heat exchanger could be made of silicon carbide.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 9,429,373 B2 – published 30 August, 2016).
As to claim 12, PARK discloses the protrusions on at least the first member (see rejection of claim 11), and further provides wherein there is a diameter associated with the protrusion (figures 1-2). However, PARK does not disclose wherein the plurality of protrusions have an average diameter of 10µm to 60µm in a front view of the surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of PARK to have an average protrusion diameter of 10µm to 60µm in a front view of the surface since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of PARK would not operate differently with the claimed average diameter and since there is a height from the surface of the protrusions to the overall region between adjacent surfaces of the region so as to remain at a desired distance to achieve the desired placement of corresponding heat exchanger structures, the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the average diameter “may” be within the claimed ranges (present specification at par. 35).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner will noted that OLSSON is used within a new ground(s) rejection under 35 U.S.C. 103 to teach the disposal of the third members with regards to inlet and outlet widths between the third members and the resulting flow paths thereof (claims 4-5). The teaching of OLSSON to these particular features were not specifically challenged in the argument presented within the Applicant’s Remarks/Amendments filed on 17 December, 2020.
Secondly, the Examiner notes that PACHAIYAPPAN was discussed by the Applicant in at pages 15-16. However, the Applicant did not present arguments related to the teachings of PACHAIYAPPAN as used in the rejection of claim 10 made under 35 U.S.C. 103. As it is seen, the Applicant merely alleges patentability for claim 1, and the resulting dependent claims, for PACHAIYAPPAN not curing the deficiencies of the previously used prior art to provide the claimed invention of amended claim 1. Therefore, the teachings of PACHAIYAPPAN was not specifically challenged in the argument presented within the Applicant’s Remarks/Amendments filed on 17 December, 2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BABCOCK (US 9,655,287 B1) discloses a similar heat exchanger design to the present invention, and therefore, is seen as relevant prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/23/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763